Dissenting. — I am unable to agree with the majority opinion in their discussion of the questions involved in this case, and the conclusion reached as to the sufficiency of the descriptions of the respective properties assessed and involved, and the legal effect of such descriptions. The facts may be conceded as stated in the majority opinion, but the law governing such facts seems to have been entirely overlooked in that opinion, and no consideration whatever given to the matter other than the general conclusion stated in the opinion, and to state my position clearly I desire to call attention to the various provisions of the law and the general rule of law governing cases of this kind.
Sec. 1682, Rev. Codes, requires the assessor to exact from each person a statement under oath setting forth specifically all the real property owned by each person within the county where such property is located on the day of assessment, and such statement is required to be in writing, showing specifically (1) all property belonging to, claimed by, or in possession of, each person; (4) the county, town, city, etc., in which such property is situated or in which it is liable to taxation; (5) an exact description of all lands in parcels.
The foregoing statement is required to be exacted by the assessor, and is presumed to be made by each person owning property or having property under his control, and is to be in writing, and when the assessor of Ada county made his assessment for the year 1893, it will be assumed by this court, in the absence of any showing to the contrary, that such statement was required by the assessor and that the owners of the property in controversy in this case, to wit, Wymer and Milner, presented to the assessor lists of the property owned by each and gave a proper and correct description of the same. Whether this statement in fact was made does not determine, however, the validity of the assessment, for it is further provided by sec. 1688, Rev. Codes: “If any person, after demand made by the assessor, neglects or refuses to give, under oath, the statement therein provided for, or to comply with the other requirements of this chapter, the assessor must note the refusal on the assessment-*459book, opposite his name, and must make an estimate of the value of the property of such person, and the value so fixed by the assessor must not be reduced by the board of commissioners.” This assessment-book prepared by the state auditor is required, under the provisions of see. 1718, to show: ‘‘Such listing shall include .... city and town lots, naming the city or town and the number of the lot and block, according to the system of numbering in such city or town, and improvements thereon ” These are the only statutory provisions which in any way attempt to specify the manner of describing real property in the statement of the owner and upon the assessment-roll.
The discrepancy between the description of the property assessed and placed upon the assessment-roll and the true description may have arisen by reason of a wrong description placed in the statement made by the owners to the assessor in 1893, if such statement was in fact made; or if such statement was not made, it may have arisen by the assessor applying to such property a common name rather than the true description as disclosed by the maps and plats on file.
Conceding, then, that Wymer and Milner were the owners of the property in controversy, and that the title fo such property passed to them by true descriptions as disclosed by such maps and plats, they were advised that under the laws of this state such property wms subject to assessment the same as all other property in the state, and it was their duty to report such property to the assessor for assessment; and they were also aware of the provisions of the law, that if such property was not reported and listed for assessment, the assessor had power to place the same upon the assessment-roll. Being such owners, if inquiry had been made at the assessor’s office, the assessor’s book would have shown that they were assessed with real property, and that in such assessment it was misdescribed.
The assessor in placing such property upon the tax-roll no doubt had in mind the land owned by Wymer and Milner, and attempted to describe such property. Wymer and Mil-*460ner knew that they owned certain tracts of land, and if any inquiry at all had been made by them of the assessor for the purpose of ascertaining whether such property was in fact assessed, or with the view of paying the taxes for which such land was subject, they would have ascertained that they were assessed with real property, although not correctly described, but that the description in many respects was similar to the true description. The misdescription could in no way mislead them, but, on the contrary, did give notice of an attempt in the description to describe tracts of land belonging to the respective parties, although the description was not correct. There was no other land assessed to Wy-mer and Milner for that year under the true description, or under any other description than that made by the assessor. The pleadings and the findings of the court in no way indicate any other piece or parcel or tract of land in any subdivision or addition designated upon any plats or maps filed in the recorder’s office of Ada county, except as shown in the findings; neither is there any showing that there is any piece or parcel or tract of land in Ada county, except the land of Wymer and Milner, that could have answered the description of such land shown upon the assessment-roll and described in the certificate and tax sale and also the deed. The property was described as in Ada county, state of Idaho, and the first description gave the correct lots by number, and designated the same as “block 13, South Boise,’’ while in truth there was no plat or property platted as South Boise, but there was land subdivided and described on the plats as “South Boise First Subdivision,” but such land did not include any part of South Boise as platted and subdivided; while in the other two descriptions the only difference in the description used upon the assessment-roll and the true description is the use of the word “Addition” instead of “First Subdivision.”
These different tracts of land were apparently surveyed and maps and plats were made and recorded in Ada county, and no other survey was shown and no other plats were of record to which these names could by any possible theory *461be applied. In the face of this description there is no showing of facts that the owners of said property made any inquiry during the year 1893 as to whether the property owned by them had been listed or assessed, or offered in any way to pay taxes upon the property owned by them, or offered to discharge the duty imposed by law, until the year 1904.
This court, in a long line of decisions, has announced the doctrine in this state governing the assessment and sale of property for taxes as follows: “Where property is subject to taxation, a substantial compliance with the requirements of the law in making assessments of taxes and in the procedure under the statute leading up to the issuing of a tax deed is all that is required, and the mere failure of officials to perform the duty required of them by law cannot be taken advantage of by a property owner for the sole purpose of escaping such taxation; there must be prejudice and injury to such owner.” The decisions of this court are collated and cited in the case of Armstrong v. Jarron, 21 Ida. 747, 125 Pac. 170.
In the same case the decisions of this court are also cited with many others, and the general rule stated to be: “But where omissions and errors have been made in assessments and sales of property for delinquent taxes, and such questions are not jurisdictional and are mere legislative directions in such proceedings, and by such omissions and errors the property owner is prejudiced, then such facts may be shown to defeat the tax title.” And in the latter case the court approves the rule announced by this court in Parsons v. Wrble, 21 Ida. 695, 123 Pac. 638: “If he allows his property to go for four continuous years without paying any taxes on it and fails to call on the tax collector during the three years of redemption, it would seem that the failure to make the red ink entry of the assessment would in no way prejudice him or affect his substantial rights in the least.”
So in the case at bar, Wymer and Milner were the owners of the property in controversy in the year 1893, and as such owners knew that such property was assessable. How long such property remained the property of Wymer and Milner *462and when Booth became the owner of sneh property is not shown by the record; but it does affirmatively appear that the owners of said property, whoever they were, permitted and allowed such property to go without paying any taxes on it and permitted the purchasers at tax sale to pay the taxes from the year 1894 continuously to the year 1904, inclusive, and failed to call on the tax collector during such period of time for the purpose of making inquiries as to whether or not the property owned by them had been assessed and placed upon the tax-roll, and that during such period of time such owners did not report or include said property in a statement of property owned and subject to taxation, as required by law, to the assessor for the purpose of taxation.
The general rule governing descriptions of real property upon tax-rolls for assessment purposes is, to my mind, clearly stated in 27 Am. & Eng. Ency. of Law, p. 684: “It is not absolutely necessary that each description be complete in itself. It will suffice if it can be made certain by recourse to records, maps, plats or other available documents, incorporated into it by reference to general descriptive matter at the head of the column in which it appears, or elsewhere in the assessment-roll, or to other descriptions with which it is grouped.” The description may be explained and applied by parol evidence, and while such evidence should not be received to supply a description wholly insufficient, yet such evidence may be received and should be considered in determining whether the description used is sufficient to identify the property, and this general principle seems to be well recognized by the decisions that have been given by this court in tax title eases.
Examining the entire record in this case, I am unable to see any facts or equity in favor of the appellant Booth. I am clearly of the opinion that the description of the land in the assessment-roll and in the tax certificate and tax deed has clearly afforded the means of identification intended by the statutes of this state.
*463For the foregoing reasons I believe that the judgment in this case quieting title in favor of Booth should be reversed, and that the judgment in favor of Cooper quieting his title to the property awarded him by the trial court should be affirmed.